Citation Nr: 0946736	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a second degree burn on the dorsum of the right 
hand.

3.  Entitlement to a compensable rating for residuals of a 
burn on the outer surface of the right thigh with a moderate 
amount of thickening.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty from March 1943 to November 
1945.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a December 2008 rating 
decision by the Manchester RO that, in part, denied the 
benefits sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of an increased rating for residuals of burns on 
the outer surface of the right thigh, and entitlement to a 
TDIU are being remanded to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if any action on 
his part is required. 


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as sleeping difficulty, 
concentration problems, occasional depression and anxiety, 
and hypervigilance; occupational and social impairment with 
deficiencies in most areas due to symptoms was not shown.

2.  The residuals of a second degree burn on the dorsum of 
the Veteran's right hand are not manifested by scars that are 
deep or cause limitation of motion.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (Code) 
9411 (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a second degree burn on the dorsum of the 
Veteran's right hand are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.118, Codes7801-
7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The VCAA requires generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  

A July 2008 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain information and 
evidence in support of his claims, and general notice 
regarding how disability ratings are assigned.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The RO arranged for VA examinations. McClendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran did not identify any treatment for his PTSD or 
right hand disability.  Notably, he reported he had not had 
counseling for several years.  Thus, VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has not 
assigned staged ratings.  As explained below, the Board finds 
that no staged ratings are warranted.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

PTSD Analysis

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Code 9411 provides that a 50 percent rating 
is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

A score of 31-40 is assigned where there are "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994). 

A score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score from 61-70 is assigned where there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

The Board has reviewed all of the evidence in the appellant's 
claims files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.


The only pertinent evidence relative to the appeal period is 
a report of a VA examination conducted in September 2008.  As 
there is no other evidence to consider, staged ratings are 
not warranted.  See Hart, supra.  Based on this evidence, the 
Board finds that a rating in excess of 50 percent for PTSD is 
not warranted.

On September 2008 VA examination, the Veteran reported that 
he was not receiving any psychiatric treatment and that he 
had not had counseling in the past 3 or 4 years.  He reported 
that his current mental health problems were with sleeping 
and difficulty concentrating.  Prior to her death, he had 
been married to his wife for more than 50 years.  The 
relationship they had was described as "not too good".  He 
had 3 children.  His relationships with 2 of his daughters 
were good and his relationship with the third was not very 
good.  He had not worked since 1987 when he accepted an early 
retirement.  The Veteran reported having some friends at a 
senior center and hobbies that included walking daily with a 
neighbor and talking sports.  He described his energy level 
as "pretty good for my age" and his temper was "so-so".  
He indicated that he tried to stay calm and that he sometimes 
felt anxious or depressed.  He thought about his World War II 
experiences about once a week.

The examining psychologist noted that the Veteran's behavior 
was relaxed, his mood was euthymic, and his speech was 
normal.  He had some residuals of anxiety and depression, and 
his affect was appropriate to his mood.  There were no 
indications of depersonalization or derealization.  The 
Veteran denied hallucinations, illusions, and suicidal or 
homicidal ideation.  His thought process tended to be 
circumstantial, but he was easily redirected to the topic at 
hand.  There were no preoccupations, obsessions, or 
delusions.  He was hypervigilant and easily startled; he had 
numbing of general responsiveness; a sense of 
disillusionment; and a temper that he had learned to control.  
His attention, concentration, and short and long term memory 
were within age appropriate limits.  His ability for 
insightful thinking, commonsense reasoning, judgment, and 
moral and moral and ethical thinking were within the average 
range.  A GAF score of 60 was assigned as the examiner viewed 
the Veteran's symptoms in the moderate range since the 
Veteran had some friends and had functioned relatively well 
since the death of his wife.  The examiner commented that the 
Veteran's symptoms would only moderately interfere with his 
social and occupational functioning.  The Veteran had no 
impairment in thought process or communication; he maintained 
his personal hygiene and his daily responsibilities; and he 
was able to cook, clean, and shop on his own.  The examiner 
concluded that the Veteran generally functioned 
satisfactorily in routine behavior, self care, and normal 
conversation.

Based on these findings, the Veteran's PTSD demonstrates no 
more that occupational and social impairment with reduced 
reliability and productivity.  As noted, he denied suicidal 
ideation and he had no obsessional rituals.  His speech was 
normal.  He only experienced depression sometimes and it did 
not affect his ability to function independently, 
appropriately, and effectively.  The examiner noted that the 
Veteran lived alone and took care of all of his own needs.  
Although the Veteran indicated he had some problems with his 
temper he was not shown to have impaired impulse control.  He 
reported that he tried to stay calm and he had learned how to 
control his temper.  His personal appearance and hygiene was 
adequate and his ability to adapt to stressful circumstances 
was demonstrated through his adjustment to his wife's death.  
He is able to establish and maintain effective relationships, 
which is demonstrated by the relationships he has with 
friends at a senior center, a neighbor, and 2 of his 
children.  

The GAF score of 60 is not consistent with a higher rating of 
70 percent since the score reflects only moderate symptoms.  

In addition to the symptoms contemplated in the criteria for 
a 70 percent rating, the Veteran has not endorsed any other 
symptoms of like gravity or severity that more nearly 
approximate the criteria for a higher rating.  Thus, the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.  As such, the 
benefit of the doubt doctrine does not apply and a higher 
rating is not warranted.

The Board has also considered whether referral to the 
Director of VA Compensation and Pension Service for 
extraschedular consideration is warranted based on the 
evidence of record.  38 C.F.R. § 3.321(b)(1) (2009).  
However, the evidence does not show nor does the Veteran 
allege that his PTSD has required any hospitalization or 
marked interference with employment.  Although the Veteran 
has been retired for many years, there is no indication that 
he would not be able to function in such an environment.  
Furthermore, when comparing his disability level and 
symptomatology to the rating schedule, the degree of 
disability throughout the appeal is contemplated by the 
rating schedule.  Therefore, referral for ran extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Right Hand Analysis

The Veteran's service-connected residuals of a second degree 
burn on the dorsum of the right hand is rated 10 percent 
disabling under 38 C.F.R. § 4.118, Code 7802.  Effective 
October 23, 2008, VA revised the criteria for the evaluation 
of scars.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The 
implementing regulation for the new rating criteria provides 
that these revisions apply only to applications for benefits 
received by VA on or after October 23, 2008.  A claimant 
rated under a previous version of the criteria may request 
review under the most recent criteria.  The Veteran's claim 
for increase was received prior to October 23, 2008 and he 
has not specifically requested evaluation under the latest 
revised criteria.  Consequently, only the former criteria are 
to be considered.

Under Code 7801, scars other than head, face, or neck that 
are deep or that cause limited motion warrant a 10 percent 
rating when the area or areas exceeds 6 square inches (39 sq. 
cm.), a 20 percent rating when the area or areas exceeds 12 
square inches ( 77 sq. cm.), a 30 percent rating when the 
area or areas exceeds 72 square inches 465 sq. cm.), and a 40 
percent rating when the area or areas exceeds 144 square 
inches (9292 sq. cm.).  See 38 C.F.R. § 4.118.   

Code 7802 provides that scars other than head, face, or neck, 
that are superficial and that do not cause limited motion 
warrant a maximum 10 percent rating for area or areas 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.

Maximum ratings of 10 percent are also provided for a 
superficial, unstable scar (Code 7803) and for a scar that is 
superficial and painful on examination (Code 7804).  Note 1 
to that criteria provide that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Code 7805 provided for rating based on limitation of function 
of the affected part.  38 C.F.R. § 4.118.

As the Veteran's service-connected residuals of a second 
degree burn on the dorsum of the right hand are currently 
rated at 10 percent, the focus of the discussion will be on 
the potentially applicable diagnostic codes that provide a 
rating greater than 10 percent.  

Based on the September 2008 VA examination, a rating in 
excess of 10 percent is not warranted under Code 7801 or 
7805.   The examination report indicates that the Veteran 
complained of coldness in his right hand especially during 
the winter.  He also noted that it turned purplish in the 
cold and he complained of a prickly sensation in his fingers 
on occasion especially with changes in the temperature.  He 
did not have any significant swelling.  An examination of the 
right hand revealed some wrinkling of the skin on the dorsum; 
otherwise, no irregular scars were noted.  There was no 
intrinsic muscular atrophy or significant subcutaneous 
atrophy in the right hand.  Ranges of motion of the fingers 
in the right hand were essentially normal and he was able to 
bring all fingertips into the palm of the hand and fully 
extend his fingers.  The range of right wrist motion was 
dorsiflexion from 0 to 70 degrees, palmar flexion from 0 to 
80 degrees, ulnar deviation from 0 to 40 degrees, and radial 
deviation from 0 to 20 degrees.  

As noted, the findings indicate there is no limitation of 
motion in the fingers or right wrist as a result of the 
second degree burn residuals on the right hand.  The rating 
schedule defines the normal range of motion of the wrist as 
follows: dorsiflexion (extension) 0 to 70 degrees, palmar 
flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees, and 
radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate 
I.  Further, the second degree burns residuals on the dorsum 
of the right hand were not shown to be deep and were only 
manifested by wrinkling skin.

Absent evidence that the residuals produce limitation of 
motion or deep scars, a preponderance of the evidence is 
against the claim for an increased rating.  Accordingly, the 
claim must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for residuals of a second 
degree burn on the dorsum of the right hand is denied.


REMAND

The Board finds that additional development is needed 
regarding residuals of burns to the outer surface of the 
right thigh.  In particular, the September 2008 VA 
examination is inadequate to allow for proper evaluation 
because it does not address this disability.  Thus, another 
examination is required.

The matter of a TDIU must be remanded because it is 
inextricably intertwined with the Veteran's increased rating 
claim that is being remanded.  The Board also notes that when 
the RO continued to deny a TDIU in the July 2009 statement of 
the case (SOC) consideration was not given to the fact that a 
December 2008 rating decision granted service connection for 
bilateral hearing loss, rated 50 percent disabling, as this 
was still addressed as a nonservice-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO/AMC will arrange for a VA 
dermatology examination to ascertain the 
severity of the Veteran's residuals of a 
burn to the outer surface of the right 
thigh.  The following considerations will 
govern the examination:

a.  The Veteran's claims file must 
be made available to the examiner 
for review in conjunction with the 
evaluation, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.  

b.  The examiner should report all 
symptoms associated with the 
Veteran's residuals to the surface 
of the right outer thigh, to 
include:

        (1)  the dimensions of the 
affected area;
        
(2)  whether the scar may be 
characterized as deep; non 
linear; unstable;

(3)  whether the clinical 
findings on examination would 
cause pain, and;
        
(3)  any effect of the scar on 
range of motion of the right 
thigh, and any other findings 
deemed relevant by the 
examiner.  

2.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for the 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Following such development, the 
RO/AMC should review and readjudicate the 
increased rating claim.  See 38 C.F.R. § 
4.2.  The RO should also review and 
readjudicate the TDIU claim to include 
consideration of the Veteran's service-
connected bilateral hearing loss.  If any 
such action does not resolve the claims, 
the RO/AMC shall issue the Veteran and 
his representative a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


